Filed 7/16/02 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2002 ND 119







Matrix Properties Corporation, a 

Minnesota corporation, formerly 

known as E.W. Wylie Corporation, 		Plaintiff and Appellee



v.



TAG Investments, a North Dakota 

partnership, and James A. Grettum, 

an individual resident of North 

Dakota, 		Defendants and Appellants







No. 20020026







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Georgia Dawson, Judge.



AFFIRMED.



Per Curiam.



Sidney J. Spaeth, Vogel, Weir, Hunke & McCormick, Ltd., P.O. Box 1389, Fargo, N.D. 58107-1389, for plaintiff and appellee.



Jonathan T. Garaas, Garaas Law Firm, DeMores Office Park, 1314 23rd Street South, Fargo, N.D. 58103-3796, for defendants and appellants.

Matrix v. TAG Investments

No. 20020026



Per Curiam.

[¶1]	TAG Investments and James A. Grettum appealed from an order and judgment offsetting against the amount Matrix Properties Corporation was ordered to pay TAG and Grettum for real property under a 1996 option agreement, the amount awarded to Matrix from TAG and Grettum for costs, attorney fees and damages for delay and loss of use of the property, resulting in Matrix owing TAG and Grettum a balance of $66,193.79.  The major arguments raised by TAG and Grettum have been rejected by this Court in previous decisions in this protracted litigation.  
See
 
Matrix Properties Corp. v. TAG Investments
, 2000 ND 88, 609 N.W.2d 737; 
Matrix Properties Corp. v. TAG Investments
, 2000 ND 213, 622 N.W.2d 432; 
Matrix Properties Corp. v. TAG Investments
, 2001 ND 128, 636 N.W.2d 674; 
Matrix Properties Corp. v. TAG Investments
, 2002 ND 86, 644 N.W.2d 601; 
Matrix Properties Corp. v. JCG Investments, L.L.C.
, 2002 ND 99.  We affirm under N.D.R.App.P. 35.1(a)(7), subject to the adjustment of damages ordered in 
Matrix Properties Corp.
, 2002 ND 86, ¶ 39, 644 N.W.2d 601, and a $75 reduction in the cost judgment.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

William F. Hodny, S.J.



[¶3]	The Honorable William F. Hodny, Surrogate Judge, sitting in place of Kapsner, J., disqualified.